Title: Thomas Jefferson to James P. Cocke, 22 May 1813
From: Jefferson, Thomas
To: Cocke, James Powell


          Dear Sir Monticello May 22. 13.
          Your favor of Tuesday came to hand yesterday (Friday) afternoon, and expressing the expectation that you could furnish me with a supply of chub fish for my pond if I should send on Thursday next, now past, I send off a careful man with a cart and cask this morning. I am very thankful for this kindness having been very unsuccesful in my endeavors to get a stock for my pond. I sent a boat & a couple of hands about three weeks ago to Cartersville, where mr Harrison was so kind as to exert himself to get some. he procured 9. but they were taken with the hook &
			 line, and 7. of them died soon. 2. only got here alive, one of them much wounded, &
			 both having the appearance of being of the same sex; so that I had little expectation of a stock from them. Accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        